                                                                                 12/6/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ANGELINA L. LEON,                                CV 18-94-BLG-TJC

                     Plaintiff,
                                                 AMENDED ORDER
vs.                                              GRANTING PLAINTIFF’S
                                                 APPLICATION FOR
ANDREW SAUL, Commissioner of                     AWARD OF EAJA FEES
Social Security Administration,

                     Defendant.



      On December 2, 2019, the Court granted Plaintiff’s unopposed application for

award of EAJA Fees. (Doc. 21.) The Court directed the Commissioner to pay

Plaintiff’s counsel attorney fees in the amount of $9,053.41.          (Id.)   The

Commissioner now moves the Court to amend the order to clarify that fee award is

subject to offset under the Treasury Offset Program. (Doc. 22.) Accordingly, IT IS

HEREBY ORDERED that the Court’s December 2, 2019 Order is amended as

follows:


      Plaintiff’s Application for Award of EAJA Fees in the amount of $9,053.41

is GRANTED. This award is subject to offset to satisfy any preexisting debt that

Plaintiff owes the United States pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010)

and the Treasury Offset Program, 31 U.S.C. § 3716. If the government determines
Plaintiff does not owe a federal debt, then the government shall cause the payment

of the award to be made directly to Plaintiff’s counsel.

       DATED this 6th day of December, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
